IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: MR. JUSTICE SEAMUS P.                : No. 430
MCCAFFERY OF THE SUPREME                    :
COURT OF PENNSYLVANIA                       : Judicial Administration Docket




                             CONCURRING STATEMENT

MADAME JUSTICE TODD
      As I expressed in my Dissenting Statement to the Court’s October 20, 2014

Order, I believe this matter should have been handled in toto and in the first instance by

the Judicial Conduct Board. Accordingly, as in my view that Order should not have

been entered, I have no objection to the Court vacating that Order today.